DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0232158 to Bouse.
Regarding claim 1, Bouse ‘158 discloses detachable cup holder comprising: a. a housing 31 comprising a lumen 35 sized to accept a beverage container; and b. a mounting plate 13 comprising at least one magnet 21.  
Regarding claim 2, Bouse ‘158 discloses wherein the mounting plate 13 and housing 31 are fixedly attached.  
Regarding claim 3, Bouse ‘158 discloses further comprising a base plate comprising at least one opening 40.  

Regarding claim 5, Bouse ‘158 discloses wherein the housing 31 further comprises an outer portion and an inner portion.
Regarding claim 10, Bouse ‘158 discloses a magnetic cup and phone holder comprising: a housing 31 comprising: a first lumen 35; a second lumen 41; and at least one magnet 21, wherein: the detachable cup holder is configured to be magnetically coupled, the first lumen 35 is sized to accept a beverage container, and the second lumen 41 is sized to accept a mobile device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232158 to Bouse et al.  in view of US 9,282,842 to Brooks.
Regarding claim 6, Bouse ‘158 discloses, wherein the outer portion and inner portions are curved.  Brooks ‘842 discloses a housing having inner and outer portions with a wing and another version w/out a wing more like what Bouse ‘158 discloses.  The examiner submits that modifying a beverage holder that does not have a wing to include a wing is clearly taught in Brooks ‘842.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Bouse ‘158 with the wing as taught in Brooks ‘842 in order to further support the beverage container or the like.

Regarding claim 8, Bouse ‘158, as modified, discloses further comprising a second lumen 45 disposed between the first lumen 35 and mounting bracket 13.  
Regarding claim 9, Bouse ‘158, as modified, discloses wherein the second lumen 45 is sized to accommodate a mobile phone.  

Claims 11, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232158 to Bouse et al. 
 Regarding claim 11, Bouse ‘158 discloses wherein a second lumen 45 is disposed between the first lumen 35 and the mounting plate 37.  In an alternative embodiment, Bouse ‘158 teaches a rearward second lumen 45 that is disposed between the first lumen 35 and mounting plate 37.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rearward facing lumen in the magnetic embodiments in order to secure sensitive items in the secondary rearward lumen.
Regarding claim 12, Bouse ‘158, as modified,  discloses wherein: i. the housing 31 further comprises a curved outer portion and an inner portion, and ii. the inner portion separates the first lumen 35 from the second lumen 41/45.  Note the examiner has modified fig. 5 with a now rearward second lumen.  However, the curved surface between the two lumens could remain the same.  The forward lumen 41 is now moved to a rearward location as taught in Fig. 4, as modified above.
Regarding claim 15, Bouse ‘158, as modified,  discloses further comprising a base plate comprising at least one opening 40. 

Regarding claims 17 and 18, Bouse ‘158 discloses a magnetic holder for a beverage and a phone.   It would have been obvious to one having ordinary skill in the art before the time the invention was made to use steel, plastic or any preferred material that would readily support a beverage and mobile phone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Bouse ‘158 discloses further comprising at least one wing 48.

Claims 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0232158 to Bouse et al.  in view of US 7,500,443 to Allen.
 Regarding claims 13, 14 and 19, Bouse ‘158 discloses a magnetic cup and phone holder.
Allen ‘443 teaches a holder including a removable liner 104.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cup holder of Bouse ‘158 with a removable liner as taught in Allen ‘443 in order to reinforce the cup holder and protect the cup holder from wear and tear.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes supports for cups and other items such as phones including magnetic attachments or the like supported relative to a surface thus holding the beverage, phone and the like, the list is as follows: 2005/0056655; 2016/0198877; 2011/0303808; 2004/0245415; 2018/0271310; 8,001,671; 6,193,202; 9,980,439; 6,808,149; 5,749,490; 4,957,260; 3,982,716; 2,200,024; 8,967,562; 7,445,185; 9,682,738; 5,745,565; 10,429,005; and 1,829,353.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/               Primary Examiner, Art Unit 3632